Citation Nr: 1034408	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In March 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Right ear hearing loss is as likely as not causally related to 
active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, right ear 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the claim of entitlement to service connection for 
right ear hearing loss, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not be 
further considered.



Laws and Regulations

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purpose of applying the laws of VA, impaired hearing will 
be considered a disability when: (1) the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; (2) when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or (3) when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence. 38 
U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background 

The Board notes that the Veteran is contending that his right ear 
hearing loss is due to in-service noise exposure from firing 
artillery, rifles, and Howitzers.  

Service treatment records did not show any complaints, findings, 
or diagnosis of right ear hearing loss.  Service personnel 
records detailed that his military occupational specialty (MOS) 
was Medical Technician.

VA treatment records dated in April and May 2003 were associated 
with the record.  It was indicated that the Veteran presented in 
April 2003 complaining of sudden hearing loss in the right ear.  
In an April 2003 otolaryngology consult note, the examiner listed 
an impression of sudden sensorineural hearing loss to a severe 
degree on the right side, most likely from microvascular 
occlusion.  A March 2004 VA treatment record listed an assessment 
of profound sudden hearing loss in the right ear, probably from 
arterial occlusion.  Additional treatment notes dated in 2008 
reflected findings of profound right ear hearing loss. 

The Veteran was afforded a VA audio examination in October 2008.  
He reported non-military noise exposure from working on a dairy 
farm and running a small tractor as well as complained of 
difficulty hearing when attending meetings/church and when 
distinguishing speech in the presence of background noise.  The 
examiner, a VA audiologist, indicated that there was no 
measureable hearing in the right ear.  He was noted to exhibit 
pure tone thresholds of the right ear at 500, 1000, 2000, 3000 
and 4000 Hertz of 105+ decibels.  Due to the profound degree of 
hearing loss in the right ear, speech recognition could not be 
tested.  The examiner opined that the Veteran's right ear hearing 
loss was less likely than not the result of military noise 
exposure, as he experienced sudden loss that was possibly due to 
occlusion of his arterial supply to the inner ear.  However, the 
examiner also concluded that there was a positive relationship 
between the Veteran's left ear hearing loss and his in-service 
noise exposure.

The Board notes that the Veteran had another VA audio examination 
in June 2010.  The Veteran was indicated to have profound hearing 
loss on the right side from 500 to 4000 Hz with no response to 
pure tones and 105+ thresholds assumed at all frequencies as well 
as 0% word recognition ability.  The examiner reported a history 
of dead right ear, noting that 0% word recognition ability was 
assumed due to no measurable hearing in the right ear.  Based on 
history of sudden hearing loss in the right ear in 2003, the 
examiner indicated that it was less than likely that the 
Veteran's current thresholds in the right ear were the result of 
noise exposure during military service.  She further opined that 
hearing thresholds prior to 2003 would more than likely have been 
similar to thresholds in the left ear and that it was at least as 
likely as not that some degree of hearing loss (prior to 2003) 
was the result of noise exposure during military exposure.

In an August 2010 statement of record, the Veteran's 
representative argued that it was unclear whether the examiner 
reviewed the file prior to conducting the June 2010 VA 
examination and whether there were any VA treatment records 
available prior to 2003.   

Analysis

As an initial matter, the Board notes that the post-service VA 
examination results dated in October 2008 and June 2010 did 
reflect right ear hearing loss for VA purposes as defined by 38 
C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning 
in-service noise exposure as well as his documented MOS during 
his period of active duty.  In giving due consideration to the 
places, types, and circumstances of his service, noise exposure 
is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of 
injury is therefore met as to right ear hearing loss.  
Accordingly, Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current right ear 
hearing loss and in-service noise exposure is still needed to 
satisfy Shedden element (3).  In this case, two VA medical 
opinions have been obtained.  In the October 2008 VA examination 
report, the VA audiologist opined that the Veteran's right ear 
hearing loss was less likely than not the result of military 
noise exposure, as he experienced sudden loss that was possibly 
due to occlusion of his arterial supply to the inner ear.  No 
comment was made with regard to the Veteran's hearing loss, if 
such existed, prior to 2003.  

In the June 2010 VA examination report, another VA audiologist, 
also indicated that it was less than likely that the Veteran's 
current thresholds in the right ear were the result of noise 
exposure during military service.  However, she further opined 
that hearing thresholds prior to 2003 would more than likely have 
been similar to thresholds in the left ear and that it was at 
least as likely as not that some degree of hearing loss (prior to 
2003) was the result of noise exposure during military exposure. 

In this case, the Board finds each medical opinion to be equally 
competent and probative on the issue of a medical nexus between 
the Veteran's current right ear hearing loss and in-service noise 
exposure.  In light of the two differing VA medical opinions by 
separate audiologists, the Board finds that the medical nexus 
evidence is in relative equipoise.   In cases where the evidence 
is in relative equipoise, the claimant prevails.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).  In so finding, the 
Board is well aware that there is no clear indication as to the 
level of the Veteran's right ear hearing loss prior to 2003.  
However, such is really question/concern in rating the Veteran's 
hearing loss disability.  The fact remains that a VA examiner 
opined that it was as likely as not that the Veteran had 
compensable right ear hearing loss prior to 2003 (similar to the 
levels present in the left ear) that was related to his in-
service noise exposure.  Such clearly supports the grant of 
service connection.

The Board also finds the Veteran's statements in this case are 
credible.  The Board notes that difficulty hearing is subjective, 
and the kind of condition to which lay testimony is competent.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  

Consequently, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is as 
likely as not that pre-2003 the Veteran's right ear hearing loss 
is related to his active military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As such, the appeal is granted.


ORDER

Entitlement to service connection for right ear hearing loss is 
granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


